Citation Nr: 0302133	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  96-46 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, rated as 10 
percent disabling prior to November 6, 1995.

2.  Evaluation for post-traumatic stress disorder, currently 
evaluated as 30 percent disabling effective from November 7, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent evaluation.  This award was made 
effective from September 30, 1994.  The veteran appealed this 
determination.  In a January 1997 rating decision, the RO 
increased the veteran's evaluation for PTSD to 30 percent 
disabling, effective November 7, 1995.  The veteran continued 
his appeal.

In February 1999, the Board of Veterans' Appeals (Board) 
remanded this case in order to determine if the veteran 
wanted a hearing before a traveling member of the Board.  The 
veteran withdrew his hearing request in August 2002.  The 
case has not returned for appellate consideration.

In his substantive appeal of October 1996, the veteran 
appears to raise the issue of entitlement to secondary 
service connection for impotence resulting from his service-
connected PTSD.  In a written statement of November 2000, the 
veteran appears to raise the issues of entitlement to service 
connection for disabilities associated with his feet, ankles, 
dizziness, diabetes, lungs, bladder (cancer), and hearing.  
The Board finds that these issues are not properly before it 
at the present time and that they are not inextricably 
intertwined with the issue on appeal.  Therefore, these 
matters are referred to the RO for the appropriate action.


FINDING OF FACT

1.  The veteran's PTSD is characterized by definite symptoms 
of social and industrial impairment; and by decreased work 
efficiency and intermittent periods of an inability to 
perform occupation tasks.


CONCLUSIONS OF LAW

1.  Prior to November 6, 1995, the veteran's PTSD was 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.129, 4.130, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996);

2.  The veteran's PTSD is no more than 30 percent disbling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
While the RO did not have the opportunity to consider these 
new statutes, a review of the claims file indicates that all 
requirements of the new law have been met.  The RO did have 
the opportunity to apply the duty to assist provisions found 
at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000 as indicated in the statement of the case (SOC) 
issued in August 1996 and subsequent supplemental statements 
of the case (SSOC).  Therefore, the development conducted by 
VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 and the new provisions of 
38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters of 
September 2002, the Board informed the veteran of the actions 
he must take and the type of evidence required in order to 
establish his current claims.  These letters also informed 
the veteran of the development that would be completed by VA 
in substantiating his claims, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  In the 
SOC of August 1996 and subsequent SSOC's, VA specifically 
notified the veteran of the evidence that it had considered, 
the pertinent laws and regulations, and the reasons and bases 
for its decisions.

It is noted by the Board that the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411, that evaluates PTSD 
was effectively changed on November 7, 1996.  See 61 Fed.Reg. 
52,695 (Oct. 8, 1996).  VA notified the veteran of the old 
criteria in the SOC of August 1996 and the new criteria in 
the SSOC of September 1997.  In addition, the statutes and 
regulations governing VA's duty to notify and assist were 
effectively changed in November 2000.  The Board notified the 
veteran of these changes by letter of September 2002.  The 
veteran and his representative were provided the opportunity 
to submit additional argument based on these changes.  Based 
on the above analysis, the Board finds the requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include service and VA medical records.  The 
veteran has not alleged that he is currently in receipt of 
Workers' Compensation or Social Security Administration 
disability benefits.  In addition, the veteran was afforded 
VA compensation examinations in December 1994 and December 
1996.  The VA examiners noted an accurate medical history and 
provided evidence/opinion on the existence and severity of 
the veteran's PTSD, to include a global assessment of 
functioning (GAF) score.  These examination reports also 
provide medical findings addressing the criteria of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (covering both the Third and 
Fourth Editions as appropriate for the date of the 
examination) and the criteria at Diagnostic Code 9411.  
Therefore, these examinations are fully adequate for 
providing evidence regarding the existence and severity of 
the claimed disorders.  The Board's remand of February 1999 
afforded the veteran the opportunity to have a hearing before 
VA.  However, in April 1999, the veteran indicated that he 
did not desire to have such a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of PTSD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board concludes that the disability 
in the current case has not significantly changed, therefore, 
a uniform rating is warranted despite a regulatory change.

The veteran has contended in written statements to VA that 
his PTSD has resulted in nightmares of his wartime 
experiences.  He asserts that is difficult for him to sleep 
and that he awakens at night at least a few times a week in a 
sweat.  The veteran reported that he had suicidal ideation in 
1992 when he first sought treatment, but acknowledged that 
his medication had alleviated this symptom.  In public he 
would keep his back to the wall because he was afraid someone 
would sneak up on him.  The veteran claimed that he became 
depressed, easily irritable, and could not handle the 
smallest of household tasks.  He reported that he had been 
married five times, but his current marriage had lasted for 
over 31 years.  The veteran attributed this longevity to his 
current spouse's ability to cope with the his PTSD.

In a letter of December 1997, the veteran's spouse claimed 
that the veteran would become very depressed with one or two 
"good days" a week.  The veteran's only outside activity 
was attending church two to three times a month.  He 
reportedly had no other interest.  It was noted that he was 
moody, anxious, and would become very sad to the point of 
tears.  She claimed that the veteran was constantly reminded 
of his traumatic experiences and often seemed like he was 
reliving them.  The spouse asserted that the veteran would 
fall asleep at inappropriate times, overeats, and had 
difficulty dialing telephone numbers.  She noted that it was 
difficult living with the veteran and implied that she had 
continued with the marriage on the basis of her religious 
beliefs. 

The veteran was afforded a VA psychiatric examination in 
December 1994.  He complained of nightmares, depression, 
irritability, and a lack of interest.  It was noted that he 
veteran was taking anti-depressant medication.  The veteran 
noted that he had last worked ten years ago as a painter.  He 
currently spent his free time cutting grass, going shopping, 
reading newspapers, and watching television.  The veteran 
reported that he basically kept to himself, but would 
occasionally play cards with others.  His spouse was 
interviewed and claimed that the veteran had difficulty 
remembering things.  His sleep was erratic and he would wake 
up screaming and fighting if touched.  The veteran would 
avoid watching anything on television that referred to war.  
He was claustrophobic and would avoid closed doors because 
they reminded him of coffins and being in a tank.  The spouse 
asserted that the veteran had work as a self-employed painter 
because he could not get along with others.  On examination, 
the veteran was neatly dressed, alert, and cooperative.  He 
made eye contact and his speech was relevant and coherent.  
The veteran's story was concise without dramatization.  He 
did not appear to be depressed, but the examiner attributed 
this to the fact the veteran was on anti-depressant 
medication.  There were no signs of psychotic phenomena.  His 
memory, orientation, insight, and judgment were good.  The 
diagnosis was PTSD.

Outpatient records dated from March 1995 to August 1996 noted 
complaints of nightmares, crying spells, easily irritability, 
easily startled, recent memory loss, and slowness of thought.  
The objective findings, at their worst, found the veteran 
being alert and oriented to time, person, and place.  He was 
appropriately dressed with good hygiene.  The veteran was 
calm and cooperative.  His motor and speech activities were 
within normal limits.  Memory was fair, but impairment of 
recent memory was noted in August 1996.  Judgment and insight 
were intact.  There was no suicidal/homicidal ideation, 
hallucinations, or delusions.  The veteran's concentration 
was impaired.  His mood was variously reported as mildly 
depressed, anxious, and irritable.  His affect was blunted.

The veteran was given a VA neuropsychiatric examination in 
December 1996.  He complained of bad dreams that interrupted 
his sleep happening twice week.  His wartime thoughts had 
become more prevalent as he had gotten older.  The veteran 
complained of irritability and unpredictable behavior, but 
denied any history of physical violence toward objects or 
other people.  He claimed he had a bad memory for recent 
events, but could recall things from the distant past.  The 
veteran was apprehensive about flying or being in a small 
place.  On examination, the veteran was alert, adequately 
oriented, and had adequate grooming.  His mood was mildly 
depressed, but he reacted appropriately to humor.  His 
responses were mildly slow.  The veteran had very limited 
insight and his judgment was marginally impaired.  Speech and 
auditory comprehension were normal, except for mild word-
finding difficulty.  Simple mental calculation skills were 
deficient.  Abstract verbal reasoning was moderately 
deficient.  The veteran reported hearing whistling in his 
ears, people talking in muffled voices, his name being called 
on a few occasions, and seeing fleeting shadows on the 
lateral edge of his vision.  He denied any current 
hallucinations or suicidal/homicidal ideation.  Immediate 
recall of graphic material was adequate, but mildly degraded 
over ten minutes.  Recall of remote information and immediate 
verbal recall were mildly deficient.

The examiner's impression was mild psycho-motor slowness, 
mild generalized memory deficits, mild calculation and 
abstract reasoning deficits, and slight semantic 
inefficiency.  His cognitive deficits were associated with 
early manifestations of mild dementia.  The veteran also had 
problems with depression and anxiety likely associated with 
loss of employment and physical and personal changes from 
aging, which were in turn exacerbated by residual 
associations to wartime experiences.  It was opined that the 
veteran showed a mild to moderate difficulty in social and 
occupational functioning as a result of his emotional 
condition.  The diagnoses were mild dysthymia, mild PTSD, and 
mild vascular dementia.  A global assessment of functioning 
score of 65 was assigned.  

Outpatient records from February 1997 to March 1998 noted the 
veteran's reports of decreased nervousness and irritability.  
The veteran also indicated that he no longer had intrusive 
thoughts, nightmares, or flashbacks; but continued to 
"dream" of his wartime experiences.  He did complain of 
depression, panic attacks, startle response, transient 
anxiety, low energy, spontaneous crying spells, and impaired 
concentration and memory.  In January 1998, the veteran 
acknowledged that he enjoyed attending church.  The objective 
findings, at their worst, found the veteran was alert and 
oriented.  He had a neutral mood and a neutral to slightly 
depressed affect.  His thought content was logical and he 
denied any suicidal/homicidal ideation, hallucinations, or 
delusions.  His judgment and insight were intact.

The veteran was given a psychiatric examination in the VA 
mental health clinic in March 1998.  He complained of a 
neutral mood, but had not been sad of late.  The veteran 
noted some occasional irritability and easy frustration with 
problems such as home maintenance.  He complained of 
transient anxiety and tremulousness occurring about once per 
week.  The veteran denied having flashbacks and only had 
intrusive thoughts of his wartime experiences when exposed to 
a trigger like a war movie.  He indicated that he tried to 
avoid such triggers.  The veteran complained of nightmares 
that occurred every two weeks, but were not necessarily 
associated with his wartime experiences.  He complained of 
increased startle response and irritability, at times, with 
his spouse.  The veteran denied having a panic attack in the 
last ten months or any crying spells.  He indicated that his 
concentration and memory were not very good.  The veteran 
complained of low energy and would fall asleep at 
inappropriate times.  However, he indicated that his sleep 
and appetite were good.  The veteran denied any 
suicidal/homicidal ideation, hallucinations, or delusions.  
He acknowledged that he enjoyed attending church and going 
shopping.  On examination, the veteran was alert and 
oriented.  His mood and affect were neutral and mildly 
constricted.  His thought process was logical and thought 
contend was without suicidal/homicidal ideation, 
hallucination, or delusions.  His judgment and insight 
appeared intact.  The assessment was PTSD with depressive 
features, in partial remission, and improving with higher 
dose of medication.  The assessment also included panic 
disorder without agoraphobia, in remission. 

The veteran's PTSD is rated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) 
as 10 percent disabling effective from September 30, 1994; 
and as 30 percent disabling effective from November 7, 1995.  
Effective November 7, 1996, the VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 
Fed.Reg. 52,695 (Oct. 8, 1996).  The new rating criteria are 
different from those in effect prior to November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) held in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  In light of 
Karnas, the Board will proceed to analyze the veteran's PTSD 
under both sets of criteria.

Under the old criteria at Code 9411, a 10 percent evaluation 
was warranted for symptoms that did not meet the criteria for 
a 30 percent rating, but may somewhat adversely affect 
relationships with others and did not cause impairment of 
working ability.  A 30 percent rating was warranted when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the new criteria at Code 9411, a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 61 
- 70 is defined as "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

The evidence indicates that the veteran's PTSD has resulted 
in depression, irritability, nightmares, disturbed sleep, 
intrusive thoughts, startle responses, avoidance of triggers, 
and some social isolation.  The lay evidence indicates that 
the veteran has at least an adequate interpersonal 
relationship with his spouse and is able to participate in 
some social events such as playing cards with others, 
attending church, and going shopping.  The veteran's 
occupation as a painter has centered around self-employment 
working by himself, reportedly due to his PTSD symptoms.  
This decrease in efficiency and intermittent inability to 
perform tasks warrants a 30 percent evaluation under both the 
old and new criteria.

However, symptomatology warranting a 50 percent evaluation 
under either the old or new criteria is not reported in the 
medical evidence.  The lay and medical evidence has 
consistently reported that the veteran was able to maintain 
substantial social ties with his spouse and others.  The 
veteran has maintained the same marriage for over 30 years.  
While the veteran has been forced to seek self-employment, he 
has not alleged that his PTSD has prevented him from working 
in such an environment.  It is noted by the Board that the VA 
examiner of December 1996 indicated that the veteran's PTSD 
symptomatology was mild in degree and the GAF of 65 reflects 
no more than a definite impairment.  This examiner also 
opined that there was a mild to moderate deficit in the 
veteran's social and occupational functioning; an assessment 
was based on the totality of all of the veteran's 
neuropsychiatric problems, not solely on his PTSD.  Even if 
the PTSD is viewed solely as the cause of a moderate deficit, 
this level of disfunction would not rise to the level of a 
considerable impairment of social or industrial adaptability.  
The subsequent treatment records actually note some 
improvement in these symptoms as a result of treatment and 
medication.  When evaluating this symptomatology to the 
rating criteria at Code 9411 effective prior to November 
1996, the Board finds that the veteran's psychiatric 
disability has not resulted in a considerable impairment of 
social or industrial adaptability. 

Turning to the new criteria, the psychiatric examinations 
have reported abnormalities with the veteran's mood and 
affect.  However, more recent treatment records indicate that 
these problems had shown improvement.  There have been no 
significant abnormalities reported with circumstantial, 
circumlocutory or stereotyped speech.  In March 1998, the 
veteran denied having any panic attack in the past ten 
months.  The veteran's spouse and some examiners have 
reported problems with understanding complex commands, 
impaired judgment, impaired abstract thinking, and memory 
loss.  These abnormalities were noted on the VA examination 
of December 1996, however, this examiner attributed these 
problems with the veteran's dementia, not his PTSD.  The 
majority of the examinations have not reported such 
abnormalities.  It is obvious that the veteran has had 
disturbances of his motivation and mood due to his PTSD 
symptoms.  However, recent treatment records have noted an 
improvement with the use of medication and indicate that the 
veteran's mood is neutral.  As noted above, the veteran is 
able to effectively maintain his interpersonal relationships 
and has not indicated that his PTSD prevented him from 
successfully pursuing self-employment as a painter.  Again 
the Board notes the December 1996 examiner's opinion that the 
veteran's PTSD symptoms were mild in degree.  The reported 
symptoms and findings do not indicate a level of difficulty 
in establishing and maintaining effective work and social 
relationships that would warrant a 50 percent evaluation 
under the new criteria.

It is the Board determination that a 30 percent rating is 
warranted under Code 9411 for PTSD, effective from September 
30, 1994.  While the veteran is competent to report his 
symptoms, the medical findings do not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements, even if sworn.  
To the extent that the appellant described severe 
symptomatology associated with his service-connected 
disability, his lay evidence is not credible.  To this 
extent, the preponderance of the evidence is against the 
claim for higher evaluations and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation 30 percent disabling for PTSD is 
granted effective from Setpember 30, 1994, subject to the 
applicable criteria pertaining to the payment of veterans' 
benefits.

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

